DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 10/21/2021.
Status of Claims
2.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPPGPub N 20200222757, referred to as Yang), and further in view of Jeffery (USPPGPub N 20130296048, referred to as Jeffery).
Regarding claims 1, 7 and 16:
A method comprising: 
Yang teaches receiving user input identifying at least one subject, (Yang, Fig. 7/item 71); 
 receiving a plurality of video segments associated with the at least one subject, (Yang, Fig. 14/items 110a and 11b); 
Yang teaches providing for display of at least one of the plurality of video segments associated with the at least one subject, (Yang, Fig. 8/item 75, Fig. 38/items 372a and 373a); 
Yang teaches providing for selection of at least one video segment that is not associated with the at least one subject in response to the plurality of video segments associated with the at least one subject having been played or skipped, (Yang, Fig. 32/no subject); 
Yang teaches providing for display of the at least one video segment that is not associated with the at least one subject, (Yang, Fig. 32/no subject); 
Yang does not specifically teach teaches receiving a new video segment associated with the at least one subject while providing for display of the at least one video segment that is not associated with the at least one subject, However, Jeffery teaches two images with no subject and subjects on the image, Figs. 4(d) and 4(e), [0071]), and 
Yang in view of Jeffery teaches following or superseding display of the at least one video segment that is not associated with the at least one subject with display of the new video segment in response to receiving the new video segment associated with the at least one subject, (Jeffery, Figs. 4(d) and 4(e), [0071]). 

Regarding claim 2:
The method of claim 1, further comprising: 
Yang in view of Jeffery teaches providing for display of a plurality of user interface elements in a list adjacent to the at least one of the plurality of video segments provided for display, wherein the plurality of user interface elements corresponds to respective video segments of the plurality of video segments associated with the at least one subject, (Jeffery, Fig. 3 and 4a-e); and 
Yang in view of Jeffery teaches adding to the list a user interface element corresponding to a new video segment in response to receiving the new video segment associated with the at least one subject, (Jeffery, Fig. 4e).
Regarding claim 3:
Yang teaches the method of claim 1, wherein the at least one subject comprises at least one golfer, wherein the plurality of video segments associated with the at least one subject comprises a plurality of video segments of golf shots of the at least one golfer, (Yang, a sequence of 
Regarding claim 4:
Yang teaches the method of claim 3, wherein receiving the plurality of video segments associated with the at least one subject comprises receiving the plurality of video segments of golf shots of the at least one golfer during a golfing event, (Yang, Fig. 8).
Regarding claim 5:
Yang teaches the method of claim 4, wherein receiving the new video segment associated with the at least one subject comprises receiving the new video segment associated with the at least one golfer in response to the at least one golfer completing a golf shot, (Yang, Fig. 32/ completed a golf shot).
Regarding claim 6:
Yang teaches the method of claim 5, wherein providing for selection of at least one video segment that is not associated with the at least one subject in response to the plurality of video segments associated with the at least one subject having been played or skipped comprises providing for selection of at least one video segment that is not associated with the at least one subject in response to all video segments of the plurality of video segments of golf shots of a current round of the golfing event having occurred in the past for the at least one subject having been played or 
Regarding claim 8:
Yang in view of Jeffery teaches the computer program product of claim 7, wherein the plurality of subjects comprises a plurality of athletes, and wherein each video segment of the plurality of video segments comprises a video segment of a respective athlete performing an athletic action, (Jeffery, a plurality of golf players participating in a golf game shown in different video segments in a moment performing golf action, [0078]-[0079], Fig. 5).    Regarding claim 9:
Yang teaches the computer program product of claim 8, wherein the athletic action comprises striking a golf ball with a golf club, (Yang, Figs. 14, 29, [0020]).
Regarding claim 17:
Yang teaches the apparatus of claim 16, wherein the apparatus is further configured to: provide for selection of at least one video segment that is not associated with the at least one identified subject in response to the subset of video segments associated with the at least one identified subject having been played or skipped; and provide for presentation of the at least one video segment that is not associated with the at least one identified subject, (Yang, playback of stored files comprises user 268 
Regarding claim 18:
Yang in view of Jeffery teaches the apparatus of claim 17, wherein the apparatus is further configured to: receive a new video segment associated with the at least one identified subject; and provide for presentation of the new video segment, (Jeffery, Fig. 5, [0078]). 
Regarding claim 19:
Yang in view of Jeffery teaches the apparatus of claim 18, wherein the apparatus configured to provide for presentation of the new video segment is further configured to follow or supersede display of the at least one video segment that is not associated with the at least one identified subject, (Jeffery, Figs. 4(d) and 4(e), [0071]).
Regarding claim 20:
Yang in view of Jeffery teaches The apparatus of claim 18, wherein the apparatus configured to receive the new video segment associated with the at least one subject is further configured to receive the new video segment associated with the at least one golfer in response to the at least one golfer completing a golf shot, (Jeffery, they are then passed to the specific users, and ball flights rendered in each of their specific environments, so that each players also sees the plurality of golf swing gaming motions from each of .
4.	Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPPGPub N 20200222757, referred to as Yang), in view of Jeffery (USPPGPub N 20130296048, referred to as Jeffery), and further in view of Jensen (USPPGPub N 20130085018, referred to as Jensen).
Regarding claim 10:
Yang in view of Jeffery does not specifically teach the computer program product of claim 9, wherein the context of a respective video segment comprises at least a stroke number, wherein the program code instructions configured to provide for display of the subset of video segments in an order based, at least in part, on the respective context of video segments of the subset of video segments are further configured to provide for display of the subset of video segments in an order based, at least in part, on the stroke number. However, Jensen teaches provide information to the user, such as aiming points, [0175], Figs. 1-5. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Jensen with the teaching of the number of aiming points into the invention of Yang for the purpose of keep a record for everything in the golf play.
Regarding claim 11:

Regarding claim 12:
Yang teaches the computer program product of claim 11, further comprising program code instructions configured to: provide for display on the map view of a trajectory of the golf ball struck with the golf club in the respective video segment, (Yang, Fig. 29, [0149], Fig. 32/item 332, [0164]).
Regarding claim 13:
Yang in view of Jensen teaches the computer program product of claim 11, wherein the program code instructions configured to provide for display of the subset of video segments in an order based, at least in part, on a respective context of video segments of the subset of video segments are further configured to provide for display of the subset of video segments 
Regarding claim 14:
Yang in view of Jeffery teaches the computer program product of claim 13, wherein the plurality of subjects comprises golfers, wherein each of the plurality of video segments comprises a video segment of a respective golfer striking a golf ball with a golf club as a golf shot, wherein the context of the respective video segment comprises information associated with the golf shot, (Jeffery, Fig. 5).
Regarding claim 15:
Yang in view of Jensen teaches the computer program product of claim 14, wherein the predetermined criteria comprises a type of golf shot including: a putt made from a distance greater than or equal to a predefined distance from a hole; a golf shot with a golf ball landing within a predefined closeness distance to the hole from at least a predefined shot distance from the hole; or a golf shot made into the hole to achieve two or more under par, (Jensen, [0175], Figs. 4-5).
Response to Arguments
10/21/2021 related to claims 1-20 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
However, this citation does not reference "a plurality of video segments associated with the at least one subject" that was identified by user input. Instead, Figure 14 of Yang depicts a trainee video that is live, and a reference video of a golfer. There are not a "plurality of video segments" much less a plurality of video segments associated with the at least one subject that was identified by user input. Thus, Yang fails to teach that which is alleged.
Examiner’s response:
Examiner respectfully disagrees. The claim limitation cites: “receiving a plurality of video segments associated with the at least one subject” The office action discloses that Yang teaches Fig. 14/items 110a and 110b wherein Fig. 14 shows 4 video segments which are associated with golf player/ at least one subject.
In reference to Applicant's argument: 
Nothing in the disclosure of Yang or in the rejection even suggests that the image of Figure 32 is selected "in response to the plurality of video segments associated with the at least one subject having been played or skipped" as recited by Claim 1. Figure 32 merely displays "map details" as described in paragraph [0164]. Further, the image of Figure 32 is a static map view and is not a "video segment." As such, Yang is clearly deficient and fails to teach or suggest the aforementioned claim feature as alleged.
Examiner’s response:

In reference to Applicant's argument: 

Jeffery to correct this deficiency, citing Figures 4(d) and 4(e) along with paragraph [0071]. However, the cited disclosure is entirely unrelated to that which is claimed. Specifically, with respect to Figures 4(d) and 4(e).
Examiner’s response:
Examiner respectfully disagrees. Claim 1 cites: “receiving a new video segment associated with the at least one subject while providing for display of the at least one video segment that is not associated with the at least one subject” Jeffery teaches two images with no subject/Figs. 4(c) and Fig. 4(d)/there is no golf player and subjects on the image, Figs. 4(d) and 4(e), and Fig. 4(e) with the same segment with virtual golfers/subjects [0071]. Jeffery teaches exactly the limitations that were claimed.
In reference to Applicant's argument: 
As stated above, the cited disclosure of Jeffery does not relate to either a video segment not associated with the at least one subject selected by a user, nor a new video segment associated with the at least one subject, much less following or superseding display of the at least one video segment not associated with the at least one subject with display of the new video segment in response to receiving the new video segment, such that Jeffery fails to teach or suggest that which is alleged.
Examiner’s response:
Examiner respectfully disagrees. Jeffery teaches “following or superseding display of the at least one video segment that is not associated with the at 
Since Applicant does not claim what exactly the subject is, what means the video segment is associated with subject or not associated with subject, new video segment, the rejection is proper because meets all claimed limitations. If Applicant expects to have a different rejection, it is good the claim language to be more specific.  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 19, 2022